Citation Nr: 1119719	
Decision Date: 05/23/11    Archive Date: 06/06/11	

DOCKET NO.  08-20 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)  in Boston, Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to reopen a previously denied claim for entitlement to service connection for a chronic acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from August 1968 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the VARO in Boston, Massachusetts, that denied entitlement to service connection for PTSD.  Based on the determination below, further action is indicated and the question of the Veteran's entitlement to service connection for a chronic acquired psychiatric disability, to include PTSD, is addressed in the remand portion of the decision below.  The matter is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1. Service connection for PTSD was denied by rating decision dated in November 2004.  The Veteran was notified of the determination by communication dated the following month.  A timely appeal is not of record.

2.  Evidence received since the 2004 rating decision denying service connection for PTSD is not cumulative or redundant of other evidence of record, relates to an unestablished fact necessary to substantiate the claim.






CONCLUSION OF LAW

New and material evidence has been received to reopen a previously denied claim of entitlement to service connection for PTSD.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C. F. R. § 3.156 (a) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326.  With respect to the issue being decided at this time, the Board is granting the benefit sought on appeal.  Accordingly, assuming, without deciding, that any errors were committed with the duty to assist or the duty to notify, such error was harmless and will not be further discussed.  

New and Material Evidence

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

A final decision may not be reopened unless new and material evidence is presented.  38 U.S.C.A. § 4508.  The Secretary of VA will reopen a finally disallowed claim when new and material evidence has been presented or secured with respect to that claim and review the former disposition of the claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant when the evidence of record at the time of the last prior final denial sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C. F. R. § 3.156 (a).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that new and material evidence has been presented) will be evaluated, in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection for PTSD was denied by rating decision dated in November 2004.  It was determined that the service treatment records are negative for complaints and findings indicative of the presence of PTSD.  The Veteran's personnel records disclose that he never went overseas.  Medical records from a private facility showed a diagnosis of PTSD based on a claim of service in Vietnam.  VA treatment records showed a history of a diagnosis of PTSD, but there was no reference showing the diagnosis was related to the Veteran's active service.  It was reflected his post service treatment referred primarily to treatment for substance abuse.  Reference was also made to an authorized psychiatric examination of the Veteran in August 2004.  The examiner determined the Veteran did not meet the criteria for a diagnosis of PTSD because he did not have military trauma nor did he suffer from classical symptoms of PTSD.  The Veteran was given an Axis I diagnosis of:  depression related to medical problems; and heroine dependence, in remission.  

Evidence received since the final decision in November 2004 includes additional VA treatment records, as well as a transcript of hearing proceedings from a Travel Board hearing held at the Boston RO in September 2010.  

The outpatient reports include psychiatric diagnoses of recurrent major depression with panic disorder, polysubstance abuse, rule out PTSD, and rule out bipolar disorder.  

In testimony at the hearing, the Veteran indicated he had been seen by the Chief Psychiatrist at VA Outpatient Clinic on Causeway Street since 1983 (Transcript, p.9), and the physician made note he was having depression and dependent disorder, as well as "a PTSD disorder..."  (Transcript, p. 12).

For the purposes of reopening the claim, the Board finds this evidence to be new and material.  There are some reports of record from Dr. Renner and they reflect PTSD to be ruled out.  New and material evidence has therefore been received, and the claim of service connection for a chronic psychiatric disorder, to include PTSD is reopened.

Adjudication of a claim does not end with the determination that new and material evidence has been received.  The matter must now be addressed under a de novo basis.  For the reasons detailed below, additional development is required for a fair and full adjudication of the service connection claim.  


ORDER

New and material evidence having been received, the claim of service connection for a chronic acquired psychiatric disorder, to include PTSD, is reopened.  To this extent only, the benefit sought on appeal is granted.


REMAND

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) found that an appellant need not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms), his mental condition, whatever it was diagnosed as, was causing him.  Accordingly, in accordance with Clemons, VA must considered in the instant case whether the Veteran has a psychiatric disability including PTSD, that is etiologically related to his military service.  

A review of the record reveals the Veteran has not been accorded an examination with a nexus opinion, including a claims folder review, by a health care professional knowledgeable in psychiatry.  The Board believes this would be helpful in making a fair and equitable determination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Additionally, as noted, the Veteran is claiming that his long-time treating physician, a Dr. Renner, has essentially given him a diagnosis of PTSD, as well as depression.  A review of the record reveals there are reports of treatment and evaluation from Dr. Renner, but none include a statement as to the etiology of the Veteran's psychiatric difficulties.  

In view of the foregoing, the Board believes that further development is in order and the case is REMANDED for the following:  

1. Dr. Renner at the VA Outpatient Clinic on Causeway Street
in Boston, Massachusetts, should be contacted and asked to 
provide a similar report regarding treatment and evaluation of
the Veteran over the years for psychiatric purposes.  The physician should be asked to opine as to the etiology of any psychiatric disabilities that are identified.

2. The Veteran should be accorded an examination by a physician knowledgeable in psychiatry for the purpose of determining the nature and etiology of any current psychiatric disorder.  Prior to the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that the record review has taken place should be included in the report of examination.  The examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms.  All indicated tests and studies, including psychological testing, are to be performed and the examiner should review the results of any testing prior to completing his or her report.  The examiner should identify all objective indications of a psychiatric disability.  A diagnosis of PTSD should be contract or ruled out.  If PTSD is diagnosed, the elements supporting the diagnosis, to include the stressor (or stressors), should be identified.  If PTSD is not diagnosed, the examiner should explain why the Veteran does not meet the criteria for this diagnosis.  Any diagnosis of PTSD must be in accordance with the Diagnostic and Statistical Manual of Mental Disorders of the American Psychiatric Association (DSM-IV).  The examiner should specifically address whether it is more likely than not (that is, to a degree of probability greater than 50 percent) or less likely than not (a degree of probability less than 50 percent) that any currently diagnosed psychiatric disorder, to include PTSD, is a result of the Veteran's active service or any identified in service stressor.  The rationale for any opinion expressed should be provided.  If the examiner concludes that an opinion cannot be offered without engaging in speculation, he or she should so indicate and state why such an opinion is so outside the norm that one cannot be made.

3. After conducting any other development deemed appropriate, the issue on appeal should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded an opportunity for response.  The record should then be returned to the Board for appellate review.  

By this REMAND, the Board intimates no opinion as to any final outcome warranted.  However, the Veteran is placed on notice that pursuant to the provisions of 38 C. F. R. § 3.655 (2010), failure to cooperate by not attending any requested VA examination may result in an adverse determination.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                     ______________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


